DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a detoxifying device, can be classified in CPC B01D 47/12.
II. Claim 15, drawn to a method of replacing a pipe section, can be classified in CPC F16L 9/02.
II. Claim 16, drawn to a method of cleaning a pipe section, can be classified in CPC B08B 9/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a detoxifying method, or a spraying method without replacing the piping section.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a detoxifying method, or a spraying method without .
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, mode of operation, function, or effect. Invention II is related to replacing a pipe section, whereas Invention III is directed to cleaning a pipe section. Inventions II and III do not require the same piping section or even the same detoxifying device. For example, Invention II requires a first piping, a replaceable piping section, and a second piping, whereas Invention III lacks these requirements. Also, Invention III requires a pressure sensor and a second stage sprinkling portion, which Invention II does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with BRYAN GALLO on 10/21/2020, a provisional election was made WITHOUT traverse to prosecute the invention of Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sprinkling portion” in claims 1, 6-10, 13;
“heater” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“sprinkling portion
“heater” is interpreted as requiring the structure(s) of an element that wraps around or surrounds a pipe (para. 0040), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Comment
In claim 5 at line 2 & line 4, the phrase “the first or the second piping” should be changed to “the first piping or the second piping.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 11 recites the limitation "the end of sprinkling the cleaning water" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, it’s unclear if “the end of sprinkling” refers to when the sprinkling is suspended, as recited in claim 10, or refers to a complete stop of the sprinkling. For examination purpose, it can be interpreted as either.
Claim 13 recites the limitation "the cleaning liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IMAMURA (Japanese Publication JP2004261777, as provided in the 3/13/2020 IDS).
Regarding claim 1, IMAMURA teaches a detoxifying device (exhaust gas treatment system 10, fig. 1, abstract) having an inner wall that forms a flow passage (see arrows in fig. 1, indicating a flow passage extending from exhaust gas duct 26 to exhaust fan 22; see also annotated fig. 1 below; the inner walls of several pipes or tubes form that passage) through which treatment gas flows (exhaust gas flows through the device, abstract).
The term “detoxifying” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IMAMURA’s device performs or is capable of performing detoxifying.
The phrase “through which treatment gas flows” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In IMAMURA’s device, a treatment gas can flow through the flow passage. See also MPEP § 2115 (material or article worked upon does not limit apparatus claims).

    PNG
    media_image1.png
    628
    752
    media_image1.png
    Greyscale

IMAMURA’s detoxifying device (treatment system 10) comprising: 
a first piping (the part of the flow passage that's upstream of scrubber 20, fig. 1; see annotated fig. 1 above) that forms a part of the flow passage (as explained above; see annotated fig. 1 above); 
a replaceable piping section (scrubber 20, fig. 1 & 3; see annotated fig. 1 above) that forms a part of the flow passage at a position downstream of the first piping (see annotated fig. 1 above), and is connected to the first piping (see annotated fig. 1 above), the piping section having a first stage sprinkling portion (nozzle 54 spraying liquid, fig. 1 & 3, pg. 3-4); 

The phrase “for sprinkling a cleaning water to remove a solid product adhering to the inner wall” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IMAMURA’s nozzle 54 performs or is capable of performing that function.
Regarding claim 2, IMAMURA teaches the detoxifying device according to claim 1, further comprising a heater (heater 34, fig. 1-2 & 4). 
The phrase “for heating the inner wall” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IMAMURA’s heater 34 performs or is capable of performing that function.
Regarding claim 6, IMAMURA teaches the detoxifying device according to claim 1, further comprising a second stage sprinkling portion (nozzle 52 spraying liquid, fig. 1 & 3, pg. 3-4) positioned upstream of the first stage sprinkling portion (upstream of nozzle 54, fig. 1 & 3; see also annotated fig. 1 above). 
The phrase “for sprinkling the cleaning water to remove the solid product adhering to the inner wall upstream of the first stage sprinkling portion” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IMAMURA’s nozzle 52 performs or is capable of performing that function.
Regarding claim 9, IMAMURA teaches the detoxifying device according to claim 6, wherein the second stage sprinkling portion is included in the piping section (nozzle 54 is part of the replaceable piping section, see annotated fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA (as applied to claim 1).
Regarding claim 3, IMAMURA teaches the detoxifying device according to claim 1. 
IMAMURA does not explicitly teach that the piping section is made of a corrosion-resistant metal.  But IMAMURA teaches using corrosion-resistant metal pipe in its device (pg. 5 first full paragraph). Given that IMAMURA’s device is for treating a corrosive gas (see pg. 1) and IMAMURA teaches providing corrosion resistance in other pipes (see pg. 6 bottom 
Alternatively, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify IMAMURA to use a corrosion-resistant metal as the material for the replaceable piping section, with reasonable expectation of resisting corrosion, for several reasons. First, IMAMURA already teaches using a corrosion-resistant metal pipe in its device and already teaches protecting the pipes in its device from corrosion. Second, using pipes made of a corrosion-resistant metal is well known in the gas-treatment art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a corrosion-resistant metal as incorporated would serve the same corrosion-resisting function as before, yielding predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA (as applied to claim 1), in view of HOSOTANI (US Publication 20150000870).
Regarding claim 4, IMAMURA teaches the detoxifying device according to claim 1. IMAMURA teaches a fluororesin coating (pg. 7 at line 1) is applied to its device for corrosion resistance (pg. 6 last paragraph), which would include the inner wall corresponding to the second piping.
Although IMAMURA does not explicitly teach that the fluororesin is PFA, it’s well known in the gas-treatment art to use PFA (which is a fluororesin) coating for corrosion HOSOTANI at para. 0027, 0040). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify IMAMURA to use PFA as the fluororesin coating, with reasonable expectation of providing corrosion resistance. Using PFA coating for corrosion resistance is well known in the gas-treatment art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the PFA as incorporated would serve the same corrosion-resisting function as before, yielding predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA (as applied to claim 1), in view of Google Image search results.
Regarding claim 5, IMAMURA teaches the detoxifying device according to claim 1.
IMAMURA teaches a joint between the piping section and the first or the second piping (see annotated fig. 1 above; see fig. 3, scrubber 20 having flanges); and a clamp that brings the piping section in tight contact with the first or the second piping at the joint (see fig. 3, nuts and bolts on scrubber 20’s flanges).
IMAMURA does not explicitly teach an O-ring that tightly seals the joint. But it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an O-ring, with reasonable expectation of sealing the pipe joints, for several reasons. First, it’s well known in the pipe/tube art to use an O-ring to seal the joint between two pipes. See Google Image search results for “pipe flange o-ring.” One skilled in the art could have combined the elements as claimed by known methods with no change in their See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the O-ring as incorporated would serve the same sealing function as before, yielding predictable results. Second, because IMAMURA teaches that the exhaust gas can promote global warming or can be harmful to human body (pg. 1), a person having ordinary skill in the art would’ve been motivated to prevent the exhaust gas from leaking by tightly seal the pipe joints with an O-ring.

Claims 1, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA (US Publication 20030175176), in view of IMAMURA.
Regarding claim 1, IKEDA teaches a detoxifying device having an inner wall (main pipe member 2, fig. 1-12 & 14-16, which has an inner wall) that forms a flow passage (pipe member 2 forms a flow passage) through which treatment gas flows (exhaust gas flows through pipe member 2, para. 0036, fig. 1-12 & 14-16).
The term “detoxifying” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IKEDA’s device performs or is capable of performing detoxifying.
The phrase “through which treatment gas flows” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In IKEDA’s device, a treatment gas can flow through the flow passage. See also MPEP § 2115 (material or article worked upon does not limit apparatus claims).

    PNG
    media_image2.png
    583
    615
    media_image2.png
    Greyscale

IKEDA’s detoxifying device (pipe member 2) comprising: 
a first piping (the part of pipe member 2 that's upstream of water inlets 20 & 20', see fig. 6-12 & 14-15; see also section A in annotated fig. 12(a)-(b) above as an example) that forms a part of the flow passage (as explained above); 
a piping section (the part of pipe member 2 that includes water inlets 20 & 20', see fig. 6-12 & 14-15; see also section B in annotated fig. 12(a)-(b) above as an example) that forms a part of the flow passage at a position downstream of the first piping, and is connected to the first piping (see fig. 6-12 & 14-15; see also annotated fig. 12(a)-(b) above), the piping section having a first stage sprinkling portion (water inlet 20); 
a second piping (the part of pipe member 2 that's downstream of water inlets 20 & 20', see fig. 6-12 & 14-15; see also section C in annotated fig. 12(a)-(b) above as an example) that forms a part of the flow passage at a position downstream of the piping section, and is connected to the piping section (see fig. 6-12 & 14-15; see also annotated fig. 12(a)-(b) above).
The phrase “for sprinkling a cleaning water to remove a solid product adhering to the inner wall” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. IKEDA’s water inlet 20 performs or is capable of performing that function.
IKEDA does not explicitly teach that the piping section is replaceable.
As explained above, IMAMURA teaches a gas-treatment device, just like IKEDA and the present application. As explained above, IMAMURA teaches a replaceable piping section comprising a sprinkling portion.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify IKEDA to make the piping section replaceable (as taught by IMAMURA), with reasonable expectation of spraying liquid inside the pipe, for several reasons. First, making something separable is considered obvious. MPEP § 2144.04.V.B. Second, a replaceable piping section comprising a sprinkling portion is already well known in the gas-treatment art. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the replaceable piping section would still serve the same spraying function as before, yielding predictable results.
Regarding claim 6
The phrase “for sprinkling the cleaning water to remove the solid product adhering to the inner wall upstream of the first stage sprinkling portion” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In the combination of IKEDA and IMAMURA, water inlet 20’ performs or is capable of performing that function.
Regarding claim 7, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 6. IKEDA further teaches a pressure sensor (pressure gauge 13, fig. 4, para. 0041; detector means 14, which can be a pressure detector, para. 0046, fig. 6). IKEDA teaches that the pressure sensor can be mounted at any optional position as long as it can monitor the state of the adherence of the solid product in the main pipe member 2 (para. 0046), including a position that’s upstream of water inlet 20 (i.e., “first stage sprinkling portion”).
The phrase “for measuring a pressure in the flow passage upstream of the first stage sprinkling portion” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In the combination of IKEDA and IMAMURA, pressure sensor 13 or 14 performs or is capable of performing that function.
The phrase
the first stage sprinkling portion sprinkles the cleaning water when the pressure sensor detects a pressure higher than a predetermined threshold value; and 
the second stage sprinkling portion sprinkles the cleaning water when the treatment gas that causes generation of the solid product stops flowing through the flow passage
is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. The device as taught by the combination of IKEDA and IMAMURA performs or is capable of performing that function.
Regarding claim 8, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 7.
It’s reasonably expected that IKEDA comprises a controller. For example, IKEDA teaches that the device is capable of feedback control (para. 0037). As another example, IKEDA teaches controlling the amount of rinsing water based on sensor results (para. 0046; see also para. 0076, controlling the flow speed of rinsing water) and controlling the flow rate of inert gas based on sensor results (para. 0047). Because results from sensor(s) are used to control the water and/or the gas, it’s reasonably expected that a controller is used to execute that control.
Alternatively, if a controller is not clearly envisaged within the teachings of IKEDA, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a controller into the device as taught by IKEDA and IMAMURA, with reasonable expectation of controlling the flow of water and/or gas. Automation is considered obvious. MPEP § 2144.04.III. Moreover, it’s well known in the art to use a controller to control an apparatus.
The phrase
wherein the second stage sprinkling portion sprinkles the cleaning water in accordance with a timing when receiving a process gas stop signal from a device disposed in a prior stage or a subsequent stage of the detoxifying device, while the timing being regarded as a timing when the treatment gas that causes generation of the solid product stops flowing
is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. The device as taught by the combination of IKEDA and IMAMURA performs or is capable of performing that function.
Regarding claim 10
The phrase “wherein the first stage sprinkling portion keeps blowing drying gas when sprinkling of the cleaning water is suspended” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. The device as taught by the combination of IKEDA and IMAMURA performs or is capable of performing that function.
Regarding claim 11, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 10. As explained above, gas and liquid can be sprayed from the same nozzle or inlet.
The phrase “wherein the drying gas is blown at a first flow rate constantly for a fixed period from the end of sprinkling the cleaning water, and after an elapse of the fixed period, the drying gas is blown at a second flow rate that is lower than the first flow rate” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. The device as taught by the combination of IKEDA and IMAMURA performs or is capable of performing that function.
Regarding claim 12, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 10. IKEDA teaches using inert gas as the drying gas (high-temperature inert gas can help drying, para. 0047; see also para. 0052).
Regarding claim 13, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 1. 
IKEDA teaches a fan scrubber (scraping member means 44, which can rotate and have the form of a disc, spiral or bar, para. 0078, fig. 16) having a liquid supply passage (see fig. 16, para. 0078, scraping member means 44 operates within pipe member portion 2'; rinsing water sprayed from pipe member 2 can flow through this passage).
Moreover, Applicant has indicated that a fan scrubber is known in the prior art. See specification at para. 0005.
The phrase “for supplying the cleaning liquid” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In the combination of IKEDA and IMAMURA, the liquid supply passage performs or is capable of performing that function.
IKEDA also teaches a spray (pipe 46, fig. 16, para. 0079) positioned downstream of the first stage sprinkling portion (downstream of pipe member 2, fig. 16, para. 78-79; as explained above, water inlet 20 is positioned on pipe member 2).
In the alternative, if pipe 46 is not considered a “spray” in the sense that it supplies water without spraying, it still would’ve been obvious to substitute pipe 46 with a spray nozzle, with reasonable expectation of supplying liquid. As IKEDA explains, the purpose of pipe 46 is to rinse off solid products (para. 0079), and IKEDA already teaches using spray nozzles for rinsing off solid products (see para. 0048-49, fig. 7-8). As such, substituting pipe 46 with a spray nozzle would’ve yielded predictable results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, B.
Moreover, Applicant has indicated that a spray that works with the fan scrubber is known in the prior art. See specification at para. 0005.
The phrase “for sprinkling the cleaning water to remove the solid product adhering to the liquid supply passage” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In the combination of IKEDA and IMAMURA, pipe 46 performs or is capable of performing that function.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of IKEDA and IMAMURA (as applied to claim 13), in further view of TEIKOKU ELECTRIC.
Regarding claim 14, the combination of IKEDA and IMAMURA teaches the detoxifying device according to claim 13. 
IKEDA teaches wherein the fan scrubber includes a fan (a disc, spiral, or bar, which can be rotated, para. 0078) and a motor (drive means 42 such as a motor, para. 0078).
IKEDA does not explicitly teach the motor is a canned motor. But it’s well known in the art to use a canned motor when handling a liquid environment. See Teikoku Electric website, “About Canned Motor Pump,” available at http://www.teikokudenki.co.jp/english/pump/ (as retrieved from Internet Archive, archived on Dec. 5, 2017). As the Teikoku Electric website explains, the canned motor has several benefits, such as no leaking, which makes it suitable for handling harmful or corrosive liquid (website at 2). Given these benefits and also given that IKEDA’s device handles harmful and/or corrosive substance, a person having ordinary skill in the art would’ve been motivated to incorporate a canned motor. 
The phrase “for rotating the fan” is interpreted as intended use, because it’s directed to how the device is used without imposing any additional structural requirements. In the combination of IKEDA, IMAMURA and Teikoku Electric website, the canned motor performs or is capable of performing that function.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:
US Publication 20060032378 to OKUDA (teaching a detoxifying device having a fan scrubber with a fan, a liquid supply passage, and a spray);
US Publication 20200122085 to MAEDA (detachable pipe sections having nozzles);
US Publication 20070053803 to LEE (detachable tubular sections having nozzles);
US Publication 20190046917 to YAO (using Inconel in gas-treatment device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714